Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1 and 3 – 21 have been examined. Claim 2 has been canceled by Applicant. It should be noted that previously, two instances were included of claims having the number “13.” Applicant has canceled one instance of a claim being numbered “13.”

Allowable Subject Matter
Claims 1 and 3 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance: Wen (9,220,338) discloses a utility cart similar to the instant invention; however Wen, either alone or in combination, neither discloses nor suggests a utility cart comprising an internal support bracket attached to an upper member, wherein a support portion of a lock bar is received through a first side of the internal support bracket and a second side of the internal support bracket, and wherein a pin is positioned between the first side and the second side of the internal support bracket, and a spring, wherein an entirety of the spring surrounds the lock bar between the first side and the second side of the internal support bracket. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.